UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 18-1225


In re: CAPT. JAMES LINLOR,

                    Petitioner.



                            On Petition for Writ of Mandamus.


Submitted: March 2, 2018                                          Decided: March 2, 2018


Before GREGORY, Chief Judge, and DIAZ and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


James Linlor, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       This case comes before the court on a petition for writ of mandamus filed

under the Crime Victims’ Rights Act, 18 U.S.C. § 3771 (“CVRA”). The CVRA

applies to crime victims and defines “crime victim” as “a person directly and

proximately harmed as a result of the commission of a Federal offense or an offense

in the District of Columbia.” 18 U.S.C. § 3771(e)(2)(A). A crime victim is entitled

to reasonable protection from the accused, to notice of court proceedings, to

participation in court proceedings, to confer with government counsel, to receive

restitution, to proceedings free from unreasonable delay, and to be treated with

fairness. 18 U.S.C. § 3771(a). These rights must be asserted in the district court and,

if the district court denies relief, the movant may petition the court of appeals for a

writ of mandamus. 18 U.S.C. § 3771(d)(3). If such a petition is filed, “[t]he court of

appeals shall take up and decide such application forthwith within 72 hours after the

petition has been filed.” Id. If the court of appeals denies the relief sought, “the

reasons for the denial shall be clearly stated on the record in a written opinion.” Id.

       Petitioner maintains that he is entitled to relief under the CVRA as the victim

of a felony sexual battery, committed in violation of Va. Code § 18.2-67.3 &

18.2-67.10, during a Transportation Security Administration (TSA) pat-down at

Dulles airport, in Loudoun County, Virginia. Petitioner alleges that he effected a

common-law arrest of the TSA screener in accordance with Virginia law but that

Metropolitan Washington Airports Authority police, the Loudoun County Sheriff, and

the Loudoun County Magistrate refused to accept custody, book the arrest, or conduct
                                           2
a probable cause hearing. Petitioner seeks a writ of mandamus to: (1) compel the

Loudoun County Sheriff to take his suspect into custody, book him, and transport him

to a Loudoun County Magistrate and (2) compel the Loudoun County Magistrate to

conduct a probable cause hearing which petitioner is entitled to attend under the

CVRA.

       Because petitioner alleges that he is the victim of a state offense, not “a

Federal offense or an offense in the District of Columbia,” he has not alleged that he

is a “crime victim” within the meaning of the CVRA. See 18 U.S.C. § 3771(e)(2)(A).

This court has jurisdiction to enforce the protections of the CVRA through mandamus

review of a district judge’s denial of those protections. The Act does not, however,

give the court authority over state criminal prosecutions or mandamus jurisdiction

over state or local officials. Petitioner has failed to assert the violation of any rights

protected by the CVRA. His petition is, accordingly, dismissed.

                                                                            DISMISSED




                                           3